DETAILED ACTION
Claims 1-13, 15-16 are pending in the instant application. 
The rejection of claims 1-16 under 35 U.S.C. 112, first paragraph is withdrawn in view of applicant’s amendment and argument in paper dated on 04/26/2022.
The rejection of claims 1-16 under ODP rejection over ap# 16/955,926 is withdrawn in view of applicant’s amendment and argument in paper dated on 04/26/2022.
The rejection of claims 1-11, 13, 15-21 under ODP rejection over ap# 16/217,754 is withdrawn in view of applicant’s amendment and argument in paper dated on 04/26/2022.
The rejection of claims 1-10, 13-16 under 35 U.S.C. 102(a)(1) over Kehler et al., US 10034861 and WO 2018007249 is withdrawn in view of applicant’s amendment and argument in paper dated on 04/26/2022.
The rejection of claims 1-13, 15-16 under ODP rejection over ap# 16/772,612 is maintained. Applicants argue that amended claim 1 said psychiatric cognitive disorder is selected from the list consisting of ADHD, depression, anxiety, narcolepsy, cognitive impairment, schizophrenia, CIAS, restless leg syndrome. The patent office fails to demonstrate where this feature, let alone the full combinations of features recited in the claims, is disclosed or made obvious by the claims of the ‘612 application.
It is Examiner’s position that ‘612 claimed analogues compounds, pharmaceutical composition and method of using the compounds in claims 1-15 as the instant claims 1-13, 15-16. For example, claims 1 in app# ‘612 claims analogues compound as instant claim 1 in use to treat neurodegenerative and/or cognitive disorder, which overlap with instant claim 1. Therefore, the rejection is maintained.
THIS ACTION IS MADE FINAL. 
 See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niloofar Rahmani whose telephone number is 
571-272-4329. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jiang Shaojia, can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/NILOOFAR RAHMANI/    
05/03/2022